Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on January 5, 2021.
Claims 1, 16, and 18 are amended.
Claims 2, 6-15, 17, and 19 are original.
Claims 3-5 are previously presented.
Claims 1-19 are pending in the current application. 
This action is made FINAL.
Claim Objections
Claims 1, 16, and 18 are objected to because of the following informalities:  The claims state that said detections take into account the specifiable optimization criterion twice. The examiner believes this to be a redundant statement.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 12-13, 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Ooba (U.S. Publication No. 20180089589) in view of Koyanagi (EP2876066). 
Examiner’s Note: Ooba’s 3rd embodiment which encompasses all of the features of Ooba’s first embodiment is being used for these rejections.
Regarding claim 1:
Ooba teaches:
A method for optimizing an automated process for selecting and gripping an object via a robot in an arrangement consisting of a plurality of robots with respect to a specifiable optimization criterion, ("The present invention relates to a machine learning device and a machine learning method, and more specifically relates to a machine learning device and a machine learning method for learning an optimal object grasp route when a robot grasps 
the objects to be potentially gripped irregularly occurring with respect to their spatial position and a time of their arrival, the method comprising: (Figure 3 shows that the objects to be potentially gripped occur irregularly with respect to their spatial position and a time of their arrival.)
detecting the objects to be potentially gripped by robots; (Paragraph [0096] shows that the objects are captured in images taken by cameras and the images are used to detect the positions and postures of the object.)
detecting a priority characteristic which controls a priority of objects which were jointly assigned to the robot, ("the learning unit 13 updates an action-value table that corresponds to the grasp order of objects, based on a state variable of at least one of the cycle time, the torque, the vibration and the reward." [0053]; here it shows an action-value (priority characteristic) that corresponds to a grasp order (priority of objects) of objects that are assigned to the robots.)
and detecting whether the objects to be potentially gripped are assigned to one of the robots via an automated learning algorithm, (Paragraph [0053] shows that the action-value table corresponds to the grasp order of the objects. Therefore the action-value table determines the assignment and moment that an object is picked up based on a state variable of a robot, which corresponds to its cycle time, torque, vibration, and reward as shown in paragraph [0036]. “The grasp order of the objects is assigned based on learning results. Next, in step S103, in response to a request from the robot 20, the grasp order of the objects is transmitted from the machine 
and selecting and gripping the object, depending on the assignment and the priority characteristic. ("The learning results are transmitted to the first robot controller 201 and the second robot controller 202, so that the first robot 21 and the second robot 22 can grasp the objects in the optimal order." [0097])
Ooba does not explicitly teach that the detections take into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots, however,
Koyanagi teaches:
said detections taking into account the specifiable optimization criterion, and the automated learning algorithm taking into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects, other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots, and the specifiable optimization criterion; (“The robot controller 5 detects a two-dimensional position of the article W in the image capturing area 20 from the image information inputted from the two-dimensional position information acquisition unit 4.” 
Ooba and Koyanagi are analogous art because they are in the same field of art, pick and place systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system as taught by Ooba to include the functionality of Koyanagi in order to take into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects, other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots. The teaching suggestion/motivation to combine is that by taking into account more data, a more precise pick and place order can be achieved. 

Regarding claim 2:
Ooba in view of Koyanagi teaches all of the limitations of claim 1.
Ooba further teaches:
The method as claimed in claim 1, wherein the objects are moved on a conveyor belt with a conveyor-belt speed. (Figure 3 shows that the objects are moved on a conveyor belt with a conveyor-belt speed.)

Regarding claim 3:
Ooba in view of Koyanagi teaches all of the limitations of claim 1.
Ooba further teaches:
The method as claimed in claim 1, wherein a monitored learning algorithm or a reinforcing learning algorithm, based on an artificial neural network, is utilized as the automated learning algorithm. ("As an approximation algorithm for a value function in supervised learning, unsupervised learning, and reinforcement learning, a neural network can be used. The neural network is constituted of, for example, an arithmetic unit, memory, and the like that imitate a neuron model as shown in FIG. 7. FIG. 7 is a schematic diagram of a neuron model." [0071]; here it shows that a monitored learning algorithm (supervised learning) or a reinforcement learning algorithm can be used based on an artificial neural network.)

Regarding claim 4:
Ooba in view of Koyanagi teaches all of the limitations of claim 2.
Ooba further teaches:
The method as claimed in claim 2, wherein a monitored learning algorithm or a reinforcing learning algorithm, based on an artificial neural network, is utilized as the automated learning algorithm. ("As an approximation algorithm for a value function in supervised learning, unsupervised learning, and reinforcement learning, a neural network can be used. The neural network is constituted of, for example, an arithmetic unit, memory, and the like that imitate a neuron model as shown in FIG. 7. FIG. 7 is a schematic diagram of a neuron model." [0071]; 

Regarding claim 12:
Ooba in view of Koyanagi teaches all of the limitations of claim 1. 
Ooba further teaches:
The method as claimed in claim 1, wherein the detection of the objects to be potentially gripped occurs aided by sensors. ("The machine learning device 104 receives data ("LOG") about the positions and postures of the objects, which is obtained from images captured by cameras (not shown) each provided in the vicinity of each of the first robot 21 and the second robot 22,” [0096]; here it shows cameras being used as sensors to detect objects.)

Regarding claim 13:
Ooba in view of Koyanagi teaches all of the limitations of claim 12.
Ooba further teaches:
The method as claimed in claim 12, wherein the sensors comprise one camera or a plurality of cameras. ("The machine learning device 104 receives data ("LOG") about the positions and postures of the objects, which is obtained from images captured by cameras (not shown) each provided in the vicinity of each of the first robot 21 and the second robot 22,” [0096]; here it shows cameras being used as sensors to detect objects.)

Regarding claim 16:
Ooba teaches:
A non-transitory computer-program product encoded with a computer program which, when executed on a program-controlled device, causes optimization of an automated process for selecting and gripping an object via a robot in an arrangement consisting of a plurality of robots with respect to a specifiable optimization criterion, ("The present invention relates to a machine learning device and a machine learning method, and more specifically relates to a machine learning device and a machine learning method for learning an optimal object grasp route when a robot grasps objects disposed on a carrier device." [0002]; Here it shows a program-controlled device configured to carry out the machine learning method. Figures 9-11 show that the system can consist of a plurality of robots.)
the objects to be potentially gripped irregularly occurring with respect to their spatial position and a time of their arrival, the computer program comprising: (Figure 3 shows that the objects to be potentially gripped occur irregularly with respect to their spatial position and a time of their arrival.)
program code for detecting the objects to be potentially gripped by robots; (Paragraph [0096] shows that the objects are captured in images taken by cameras and the images are used to detect the positions and postures of the object.)
program code for detecting a priority characteristic which controls a priority of objects which were jointly assigned to the robot, ("the learning unit 13 updates an action-value table that corresponds to the grasp order of objects, based on a state variable of at least one of the cycle time, the torque, the vibration and the reward." [0053]; here it shows an action-value (priority 
and detecting whether the objects to be potentially gripped are assigned to one of the robots via an automated learning algorithm, taking into account the specifiable optimization criterion (Paragraph [0053] shows that the action-value table corresponds to the grasp order of the objects. Therefore the action-value table determines the assignment and moment that an object is picked up based on a state variable of a robot, which corresponds to its cycle time, torque, vibration, and reward as shown in paragraph [0036]. “The grasp order of the objects is assigned based on learning results. Next, in step S103, in response to a request from the robot 20, the grasp order of the objects is transmitted from the machine learning device 101 to the robot 20.” [0038]; here it further discloses that the robot’s machine learning device can receive the optimal grasp order that is assigned based on the learning results from the learning unit 13. Paragraph [0093] shows that multiple robots can include the same machine learning device in paragraph [0038] as shown in figure 10, so that the two robots can update an action-value table that assigns a grasp order based on the state variables of both robots.) 
and program code for selecting and gripping the object, depending on the assignment and the priority characteristic. ("The learning results are transmitted to the first robot controller 201 and the second robot controller 202, so that the first robot 21 and the second robot 22 can grasp the objects in the optimal order." [0097])
Ooba does not explicitly teach that the detections take into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects 
Koyanagi teaches:
said detections taking into account the specifiable optimization criterion, and the automated learning algorithm taking into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects, other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots, and the specifiable optimization criterion; (“The robot controller 5 detects a two-dimensional position of the article W in the image capturing area 20 from the image information inputted from the two-dimensional position information acquisition unit 4.” [0023]; here it shows that a robot is taking into account the positions of objects that need to be picked. Figure 2 shows that objects are detected in relation to the respective work areas of the robots 2-1 and 2-2. Figure 3 shows that the coordinates of the objects are detected for each object, and figure 4 shows a score (specifiable optimization criterion) attributed to each object that represents the workload of the robot as seen in paragraph [0029]. Figure 5 shows that the score is used to determine which robot’s work area an object will be picked up in.)
Ooba and Koyanagi are analogous art because they are in the same field of art, pick and place systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system as taught by Ooba to include the functionality of Koyanagi in order to take into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects, other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots. The teaching 

Regarding claim 17:
Ooba in view of Koyanagi teaches all of the limitations of claim 16. 
Ooba further teaches:
The non-transitory computer-program product as claimed in claim 16, wherein the program-controlled device comprises a motion-control unit. (“The learning results are transmitted to the first robot controller 201 and the second robot controller 202, so that the first robot 21 and the second robot 22 can grasp the objects in the optimal order.” [0097]; here it shows that the controllers are instructed by the machine learning device on motion-control.)

Regarding claim 18:
Ooba teaches:
A production machine comprising: A motion control system for controlling motion of robots, wherein the motion-control system is configured to: (Paragraph [0002] show a motion control system for controlling motion of robots that consists of a machine learning device and a machine learning method.)
detect objects to be potentially gripped by robots; (Paragraph [0096] shows that the objects are captured in images taken by cameras and the images are used to detect the positions and postures of the object.)
detect a priority characteristic which controls a priority of objects which were jointly assigned to the robot, ("the learning unit 13 updates an action-value table that corresponds to the grasp order of objects, based on a state variable of at least one of the cycle time, the torque, the vibration and the reward." [0053]; here it shows an action-value (priority characteristic) that corresponds to a grasp order (priority of objects) of objects that are assigned to the robots.)
and detect whether the objects to be potentially gripped are assigned to one of the robots via an automated learning algorithm, taking into account the specifiable optimization criterion (Paragraph [0053] shows that the action-value table corresponds to the grasp order of the objects. Therefore the action-value table determines the assignment and moment that an object is picked up based on a state variable of a robot, which corresponds to its cycle time, torque, vibration, and reward as shown in paragraph [0036]. “The grasp order of the objects is assigned based on learning results. Next, in step S103, in response to a request from the robot 20, the grasp order of the objects is transmitted from the machine learning device 101 to the robot 20.” [0038]; here it further discloses that the robot’s machine learning device can receive the optimal grasp order that is assigned based on the learning results from the learning unit 13. Paragraph [0093] shows that multiple robots can include the same machine learning device in paragraph [0038] as shown in figure 10, so that the two robots can update an action-value table that assigns a grasp order based on the state variables of both robots.) 
and select and grip the object, depending on the assignment and the priority characteristic. ("The learning results are transmitted to the first robot controller 201 and the second robot controller 202, so that the first robot 21 and the second robot 22 can grasp the objects in the optimal order." [0097])
Ooba does not explicitly teach that the detections take into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots, however,
Koyanagi teaches:
said detections taking into account the specifiable optimization criterion, and the automated learning algorithm taking into account a position of the object with respect to a respective operating range of the plurality of robots, positions of other objects, other objects in the operating range of the plurality of robots and possible gripping processes of the plurality of robots, and the specifiable optimization criterion; (“The robot controller 5 detects a two-dimensional position of the article W in the image capturing area 20 from the image information inputted from the two-dimensional position information acquisition unit 4.” [0023]; here it shows that a robot is taking into account the positions of objects that need to be picked. Figure 2 shows that objects are detected in relation to the respective work areas of the robots 2-1 and 2-2. Figure 3 shows that the coordinates of the objects are detected for each object, and figure 4 shows a score (specifiable optimization criterion) attributed to each object that represents the workload of the robot as seen in paragraph [0029]. Figure 5 shows that the score is used to determine which robot’s work area an object will be picked up in.)
Ooba and Koyanagi are analogous art because they are in the same field of art, pick and place systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system as taught by Ooba to include the functionality of Koyanagi in order to take into account a position of the object with respect to a respective operating range of the 

Regarding claim 19:
Ooba in view of Koyanagi teaches all of the limitations of claim 18.
Ooba further teaches:
The production machine as claimed in claim 18, wherein the production machine comprises a packaging machine. (“FIG. 5 is a drawing showing a method for grasping the objects disposed on the conveyor with the hand provided in the robot to put the objects in the containers,” [0039]; here it shows the robot is a packaging machine that puts the objects into a specific container.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ooba (U.S. Publication No. 20180089589) in view of Koyanagi (EP2876066) in view of Wagner (U.S. Publication No. 20170225330).
Regarding claim 5:
Ooba in view of Koyanagi teaches all of the limitations of claim 1. 
Wagner further teaches:
wherein an instance-based learning algorithm is utilized as the automated learning algorithm. (“Each of the local processors 218 communicates with a central processor 220 that includes a )
Ooba, Koyanagi, and Wagner are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the learning algorithm taught by Ooba in view of Koyanagi with the functionality and ability of an instance-based learning algorithm as taught by Wagner in order for an instance-based learning algorithm to be utilized as an automated learning algorithm. The teaching suggestion/motivation is that the system would become more efficient and robust. 

Claim 6-9, 14, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ooba (U.S. Publication No. 20180089589) in view of Koyanagi (EP2876066) in view of Yamazaki (U.S. Publication No. 20170028562).
Regarding claim 6:
Ooba in view of Koyanagi teaches all of the limitations of claim 1. Ooba in view of Koyanagi does not teach that the specifiable optimization criterion minimizes the energy consumption. However, 
Yamazaki teaches: 
wherein energy consumption is minimized by the specifiable optimization criterion. ("The robot system 10 preferably share or exchange optimal state variables for the three-dimensional )
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field of art, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art, to modify the method taught by Ooba in view of Koyanagi with the functionality and ability of Yamazaki in order to minimize the energy consumption of the system by the specifiable optimization criterion. The teaching suggestion/motivation to combine is that by minimizing the energy of the method you would in turn reduce the cost of the overall method.

Regarding claim 7:
Ooba in view of Koyanagi teaches all of the limitations of claim 1. Ooba in view of Koyanagi does not teach that the automated learning algorithm is trained such that a trajectory speed of the robots is minimized and a maximum amount of objects is gripped. However,
Yamazaki teaches:
wherein the automated learning algorithm is trained such that a trajectory speed of the robots is minimized and, at the same time, a maximum of the potentially seizable objects are gripped by the robots. ("The value function update unit 24 can further update the value function using the time during which such robots 14 that pick up the workpieces 12 are switched from one to another." [0081]; here it shows that the amount of time (trajectory speed) it takes to hand one item off from one robot to another is monitored and a value function is updated so that the robots will choose the most efficient speed while gripping the maximum amount of objects.)
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the automated learning algorithm taught by Ooba in view of Koyanagi with the functionality and ability of Yamazaki in order to minimize the trajectory speed of the robots and at the same time maximize the potentially seizable objects to be gripped by the robots. The teaching suggestion/motivation to combine is that by doing this, you would lead to a more efficient method that yields minimized energy consumption of a robot with maximized output.

Regarding claim 8:
Ooba in view of Koyanagi discloses all of the limitations of claim 1. Ooba in view of Koyanagi doesn’t explicitly state that throughput of the objects is maximized by a specifiable optimization criterion. However,
Yamazaki teaches:
wherein throughput of the objects is maximized by the specifiable optimization criterion. ("In reinforcement learning, in addition to determination and classification, an action is learned to 
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method of claim 1 taught by Ooba in view of Koyanagi to include the maximization of the throughput of the objects as taught by Yamazaki in order to maximize the throughput of the objects by a specifiable optimization criterion. The teaching suggestion/motivation to combine is that by maximizing the throughput of the objects, you are increasing packaging which would provide a more efficient pick and place process.

Regarding claim 9:
Ooba in view of Koyanagi in view of Yamazaki teaches all of the limitations of claim 8.
Yamazaki further teaches:
The method as claimed in claim 8, wherein the automated learning algorithm is trained such that downtimes of the robots are minimized and, at the same time, a maximum of the potentially seizable objects are gripped by the robots. ("Even when the operating rate of a given robot 14 is lower than that of a different robot 14, an optimal operation result obtained 
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method of claim 1 taught by Ooba in view of Koyanagi to include the maximization of the throughput of the objects as taught by Yamazaki in order to have the automated learning algorithm trained such that downtimes of the robots are minimized and, at the same time, throughput of objects gripped by the robot are maximized. The teaching suggestion/motivation to combine is that by maximizing the throughput of the objects, you are increasing packaging which would provide a more efficient pick and place process.

Regarding claim 14:
Ooba in view of Koyanagi teaches all of the limitations in claim 1. Ooba in view of Koyanagi does not teach that the training of the automated learning algorithm is performed during a learning phase and via real objects. However, 
Yamazaki teaches:
wherein the training of the automated learning algorithm is performed during a learning phase and via real objects. (Paragraph [0042] shows that one machine learning technique used is reinforcement learning as described in paragraph [0046], "Reinforcement learning will be described below. Reinforcement learning problem setting will be considered as follows: [0047] The robot observes the environmental state to decide its action; [0048] The environment may change according to a certain rule and a human may change the environment by his or her own action; [0049] A reward signal is returned every time action is taken; [0050] The sum of (discount) rewards in the future is to be maximized; [0051] Learning starts in a state in which a result to be brought about by the action is totally unknown or known only incompletely. In other words, the robot can obtain the result of an action as data only after it actually takes action", here it shows that the robot performs learning by analyzing the real environment around it.)
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method of claim 1 taught by Ooba in view of Koyanagi to include that the training of the automated learning algorithm is performed during a learning phase and via real objects. The teaching suggestion/motivation to combine is that by going 

Regarding claim 15:
Ooba in view of Koyanagi teaches all of the limitations of claim 1. Ooba in view of Koyanagi does not teach that the training of the algorithm is performed during a learning phase via a simulation of the objects. However,
Yamazaki teaches:
wherein the training of the automated learning algorithm is performed during a learning phase via a simulation of the objects. (Paragraph [0042] shows that one machine learning technique used is supervised learning as described in paragraph [0043], "First, in supervised learning, a large number of sets of data of certain inputs and results (labels) are fed into the machine learning device 20, which learns features observed in these data sets and inductively acquires a model for estimating the result from the input, i.e., their relationship.", here it shows that features regarding the objects and the environment is learned through a model (simulation) acquired from the environment/object input data.)
Ooba, Koyanagi, and Yamazaki are analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method of claim 1 taught by Ooba in view of Koyanagi to include that the training of the automated learning algorithm is performed during a learning phase and via a simulation of the objects. The teaching suggestion/motivation to combine is . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (U.S. Publication No. 20180089589) in view of Koyanagi (EP2876066) in view of Yamazaki (U.S. Publication No. 20170028562) in view of Lager (U.S. Publication No. 20190369600). 
Regarding claim 10:
Ooba in view Koyanagi in view of Yamazaki teaches all of the limitations of claim 8. The combination does not teach that a variably adjustable conveyor-belt speed is maximized. However, 
Lager teaches:
wherein the automated learning algorithm is furthermore trained such that a variably adjustable conveyor-belt speed is maximized. (“Each time it is decided by the method that the velocity v.sub.2 of the second conveyance path 6 should be increased, the maximum or other predetermined acceleration is set to the motor driving the second conveyance path 6, e.g. 500 mm/s.sup.2 at the next time interval. This acceleration is maintained until the maximum velocity of the second conveyance path 6 has been reached, or until the method decides another control instruction to be implemented, e.g. to reduce the velocity v.sub.2 of the second conveyance path 6.” [0051])
Ooba, Koyanagi, Yamazaki, and Lager are all analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method taught by Ooba in view Koyanagi in 

Regarding claim 11:
Ooba in view of Koyanagi in view of Yamazaki teaches all of the limitations of claim 9. The combination does not teach that a variably adjustable conveyor-belt speed is maximized. However, 
Lager teaches:
wherein the automated learning algorithm is furthermore trained such that a variably adjustable conveyor-belt speed is maximized. (“Each time it is decided by the method that the velocity v.sub.2 of the second conveyance path 6 should be increased, the maximum or other predetermined acceleration is set to the motor driving the second conveyance path 6, e.g. 500 mm/s.sup.2 at the next time interval. This acceleration is maintained until the maximum velocity of the second conveyance path 6 has been reached, or until the method decides another control instruction to be implemented, e.g. to reduce the velocity v.sub.2 of the second conveyance path 6.” [0051])
Ooba, Koyanagi, Yamazaki, and Lager are all analogous art because they are in the same field, a method for optimizing a pick and place method. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method taught by Ooba in view of Koyanagi in view of Yamazaki with the ability and functionality as taught by Lager in order for the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664